DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “main shaft” of claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference characters "9" and "14" have both been used to designate “stand”
Reference characters "5" and "15a" have both been used to designate “counter shaft”
Reference characters "15a" and "16" have both been used to designate “generator shaft”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference character “9” has been used to designate both “stand” and “square frame structure”
Reference character “5” has been used to designate both “counter shaft” and “sea wave crest”
Reference character “7a” has been used to designate both “pair of small gear” and “big gear”
Reference character “7d” has been used to designate both “small gear” and “big gear”
Reference character “7c” has been used to designate both “small gear” and “big gear”
Reference character “1” has been used to designate both “paddle” and “sea wave”
Reference character “2” has been used to designate both “bearing” and “sea wave”


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 100, 200, 300, 400.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 5a, 5b, 7, 15, 18, 19, 21, 22, 23.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because of inconsistencies of the components of the assigned reference characters and the components the reference characters are pointing to in the figures.
Reference character (6) is a flywheel according to the specification, however in figures 1-2 reference character (6) appears to be pointing to the electric motor. In figures 3a and 3b reference character (6) appears to be pointing to a ramp and/or foundation on which the system is supported. Figure 6 reference character (6) appears to refer to the number of systems arranged in a pattern. Other figures have similar inconsistencies.
Reference character (5) is a counter shaft, however in figures 1-2 (5) appears to be pointing to a platform under the plurality of gears.

Reference character (2) is a bearing, however figure 3a and 3b (2) appears to be pointing to the paddles. 
Reference character (17) is a bearing holder, however figure 5 (17) appears to be pointing to sea waves.
Reference characters in figures 6-9 appear to refer to the number of systems although already having other assigned components.
NOTE: These are only a few examples of the inconsistencies in the reference characters and the components being referenced in the drawings. Applicant is required to correct any errors not mentioned by the Examiner.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0034, “screw gear (17)” should be changed to “screw gear (13)”
Paragraph 0040, discloses “referring to Fig. 5a” however there is no figure 5a.
Paragraph 0050, “(1) to rotate the each generator (8)” should be changed to “(1) to rotate 
Paragraph 0062, “generator (7)” should be changed to “generator (8)”
Appropriate correction is required.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains the form and legal phraseology “comprising” and “comprises.”  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 11, 14-16, 19-24, and 30-31 are objected to because of the following informalities:  
Claims 11, 16, “connected to at least one of a flywheel…and ‘V’ shaped arrangement” should be changed to “connected to at least one a ‘V’ shaped arrangement”
Claim 14, “directions on screw gears” should be changed to “directions on the screw gears”
Claim 15, “covering a length of a sea crest” should be changed to “covering the length of the sea crest”
Claim 19, “to slide up and down direction” should be changed to “to slide up and down in direction””
Claim 20, “groping” should be changed to “grouping”
Claim 21, “comprising a screw gears…(9) connected to the paddle…(3) to slide up and down direction” should be changed to “comprising a plurality of screw gears…(9) connected to a paddle…(3) to slide up and down in direction”
Claim 22, “A paddle shaft (4)…(9) using bearing, comprising the pair of fly wheel (6), a pair of small gear (7a) from the set of gears (7a-7e), and a big gear…comprising a small gear (7c)…and a big gear (7d)…a small gear (7e) from should be changed to “a paddle shaft (4)…(9) using a bearing, comprising the pair of fly wheels (6), a pair of small gears (7a) from the set of gears (7a-7e), and a first big gear…comprising a first small gear (7c)…and a second big gear (7d)…a second small gear (7e) from the set of gears (7a-7e) connected to the second big gear (7d)”
Claim 23, “the screw gear” should be changed to “the plurality of screw gears”
Claims 24, 31, “positioned on face of a sea crest” should be changed to “positioned on a face of a sea crest”
Claim 30, “comprising the pair of fly wheel (6), a big gear (7a)…comprising a small gear (7c)…connected to the big gear (7a) and a big gear (7c)…a small gear (7d) from the set of gears (7a-7d) connected to the big gear (7c)” should be changed to “comprising the pair of fly wheels (6), a first big gear (7a)…comprising a first small gear (7c)…connected to the first big gear (7a) and a second big gear (7c)…a second small gear (7d) from the set of gears (7a-7d) connected to the second big gear (7c)”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the screw gear (17)" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 12, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Simoni (US 5,136,174).
	Regarding claim 11, Simoni discloses a sea wave energy converter system, comprising: a plurality of pioneer devices (31 of Figures) each of which is mounted on individual towers (39 of Figures) installed at a seabed (canals installed at sea, ex. Suez Canal), 
wherein each of the pioneer device comprises an assembly having a set of gears (Col. 6:15-19) connected to at least one of a fly wheel (71A of Figures), at least one paddle (33 of Figures), and a generator (82 of Figures), 

wherein the particular arrangement is one of a diagonal arrangement, a parallel arrangement, a cross arrangement, a horizontal arrangement, and 'V' shaped arrangement (29A, 29B of Figures).
Regarding claim 12, Simoni discloses wherein each of the pioneer devices (31 of Figures) are lined-up in the particular arrangement such that when one of the sea waves reaches at a pioneer device from the plurality of pioneer device, another sea wave start rotating the at least one paddle of the remaining pioneer devices forming a cycle to generate continuously the electricity by each of the pioneer devices (29A, 29B of Figures), and 
wherein a number of the pioneer devices to be lined-up depends on at least one of a periodicity of the sea waves, a length of the sea waves, a height of the sea wave, and a topography of seashore (Col. 5:30-45).
Regarding claim 15, Simoni discloses wherein a group of the plurality of pioneer devices are lined-up in the particular arrangement covering a length of a sea crest so that incoming kinetic forces of sea waves rotates seriatim the at least one paddle of each of the pioneer devices to rotate the generator through the set of gears to generate electricity individually by each of the pioneer devices (29A, 29B of Figures).
Regarding claim 20, Simoni discloses wherein the plurality of pioneer devices (31 of Figures) are lined-up by grouping a set pioneer devices from the plurality of pioneer devices and lining-up each set of pioneer device in the particular arrangement (29A, 29B of Figures).

Regarding claim 16, Simoni discloses a sea wave energy converter system, comprising: 
a plurality of pioneer devices (31 of Figures) each of which is mounted on individual towers (39 of Figures) installed at a seabed (canals installed at sea, ex. Suez Canal), 
wherein each of the pioneer device comprises an assembly having a set of gears (Col. 6:15-19) connected to at least one of a fly wheel (71A of Figures), and at least one paddle (33 of Figures), 
a main shaft (67 of Figures) connected to each of the pioneer devices; and 
a common generator (82 of Figures) connected to the main shaft (via 72 of Figures), 
wherein each of the pioneer devices are lined-up in a particular arrangement covering a length of a sea crest so that incoming kinetic forces of sea waves rotates seriatim the paddle of each of the pioneer devices to rotate the common generator through the main shaft to generate electricity (see Figures; Col. 6:38-45) and 
wherein the particular arrangement is one of a diagonal arrangement, a parallel arrangement, a cross arrangement, a horizontal arrangement, and 'V' shaped arrangement (29A, 29B of Figures).
Regarding claim 17, Simoni discloses wherein each of the pioneer devices (31 of Figures) are lined-up in the particular arrangement such that when one of the sea waves reaches at a pioneer device from the plurality of pioneer device, another sea wave start rotating the paddles 
wherein a number of the pioneer devices to be lined-up depends on at least one of a periodicity of the sea waves, a length of the sea waves, a height of the sea wave, and a topography of seashore (Col. 5:30-45).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Simoni (US 5,136,174), in view of Moore (US 2011/0031753).
Regarding claims 13, 18, Simoni discloses wherein a height of the tower (39 of Figures) of each of the pioneer devices (31 of Figures) is adjustable (57 of Figures) and is dependent on at least one of a height the sea waves and a size of the paddle (Col. 5:30-37; Col. 6:51-59), and 
wherein each of the pioneer devices are line-up in the particular arrangement (29A, 29B of Figures).
Simoni does not explicitly disclose wherein each of the pioneer devices are line-up in the particular arrangement (29A, 29B of Figures) at different tidal zone of sea.
Moore discloses wherein each of the pioneer devices (102, 103 of Figures) are line-up in the particular arrangement (see Figures) at different tidal zone of sea (Para. 0023).
.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Simoni (US 5,136,174).
Regarding claims 14, 19, Simoni discloses wherein each of the pioneer devices (31 of Figures) installed on a square frame (see Figure 4) of the towers (39 of Figures) and are configured to slide in up and down directions (Col. 5: 43-45; 57 of Figures) of the towers using the square frame.
Simoni does not explicitly disclose using screw gears (hydraulic height adjuster) of the towers (39 of Figures) and are configured to slide in up and down directions (Col. 5: 43-45; 57 of Figures) on screw gears of the towers.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the hydraulic height adjusters of Simoni comprise screw gears. Applicant has not disclosed that using screw gears provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with hydraulic height adjuster because the two are both configured to slide in up and down directions on the towers. 
.

Claims 29 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Simoni (US 5,136,174), in view of Joseph (US 2011/0254275).
Regarding claim 29, Simoni discloses a sea wave converter device comprises: 
a pair of towers (39, 101 of Figures) connected with each other using a stand (55 of Figures), 
wherein each of the towers comprising a common shaft (67 of Figures) connected using a bearing holder (69A-D) of Figures); and 
an assembly comprising a plurality of paddles (33 of Figures) arranged in tiers connected at different levels to the pair of towers (Col. 5:30-45), a set of gears (Col. 6:15-19) and a generator (82 of Figures) to generate electricity, 
wherein incoming kinetic forces of sea waves rotate at least one paddle from the plurality of paddles to rotate the generator through the set of gears using the flywheels to generate the electricity (see Figures; Col. 6:38-45).
Simoni does not explicitly disclose bevel gears (hydraulic height adjuster) and at least a pair of fly wheels.
Joseph discloses bevel gears (40 of Figures) and at least a pair of fly wheels (abstract).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the hydraulic height adjusters of Simoni comprise bevel gears and at least a pair of flywheels, as taught by Joseph, to provide steady angular momentum to 
Regarding claim 31, Simoni discloses wherein the at least one paddle (33 of Figures) is positioned on face of a sea crest during waves such that the incoming kinetic forces of the sea waves falls on the at least one paddle to rotate the at least one paddle (see Figures; Col. 6:38-55).
Regarding claim 32, Simoni discloses wherein a height of the pair of towers (39 of Figures) are adjustable (57 of Figures) and is dependent on at least one of a height the sea waves and a size of the plurality of paddles (Col. 5:30-37; Col. 6:51-59).
Regarding claim 33, Simoni discloses wherein the paddles (33 of Figures) are made from lightweight material to increase fast movement of the paddles or from heavy material to increase gravity force for fast restore of the paddles (inherent the paddles would be made from lightweight or heavy material).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the paddles made from a lightweight or heavy material in the system of Simoni in order to be rotated by a water flow since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 34, Simoni discloses wherein according to a sea water level of the tide and a slope of a seabed, one or more paddle shaft (35 of Figures) are arranged in parallel (see Figures) to continuously generate the electricity (see Figures; Col. 6:38-45).
Regarding claim 35, Simoni discloses wherein power from the one or more paddle shaft (35 of Figures) are used to generate continuously generate the electricity (see Figures; Col. 6:38-45).
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 21-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 21 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a sea wave converter device as recited by independent claim 21, comprising:
a pair of towers connected with each other using a motor shaft attached to a stand, wherein each of the towers comprising a screw gears connected using a bearing holder, and an electric motor; and 
a square frame structure connected to the paddle and mounted on the pair of towers to slide up and down direction on the screw gears of the pair of towers, wherein the square frame structure comprises an assembly having a set of gears connected to at least one of a pair of fly wheels, at least one paddle, and a generator to generate electricity, wherein incoming kinetic forces of sea waves rotate the at least one paddle to rotate the generator through the set of gears using the flywheels to generate the electricity.

Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 30, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a sea wave converter device as recited by independent claim 29, comprising:
a pair of towers connected with each other using a stand, wherein each of the towers comprising a common shaft connected using a bearing holder and bevel gears; and 
an assembly comprising a plurality of paddles arranged in tiers connected at different levels to the pair of towers, at least a pair of fly wheels, a set of gears and a generator to generate electricity, wherein incoming kinetic forces of sea waves rotate at least one paddle from the plurality of paddles to rotate the generator through the set of gears using the flywheels to generate the electricity; and
wherein the assembly comprises: 
a paddle shaft, connected to the pair of towers, comprising a freewheel, wherein the paddle shaft is attached to the pair of towers using a bearing; 
a counter shaft, connected to the pair of towers, comprising the pair of fly wheel, a big gear from the set of gears, 
a generator shaft, connected to the pair of towers, comprising a small gear from the set of gears connected to the big gear and a big gear from the set of gears, and 
a small gear from the set of gears connected to the big gear and the generator to generate the electricity based on the rotation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brown (US 8,534,057), Van Rompay (US 2015/0252776), Echmendia (US 8,058,741), Hume (US 2018/0202414), Burcik (US 2010/0084870), Lininger (US 3,687,567) disclose at least one paddle wheel and a generator.
Perner (US 2010/0019499), Gehring (US 7,215,036) disclose towers installed on a seabed.
Han (US 2017/0030326) discloses at least one paddle, a generator, and a set of gears.
Gehring (US 2006/0273594), Neville (US 3,911,287) disclose a wave energy generation system comprising a flywheel and a generator.
Patterson (US 2010/0047071) disclose at least one paddle wheel, a flywheel, and a generator.
Branco (US 8,120,197) discloses disclose towers with an electric motor and installed on a seabed.
Yeomans (US 2012/0119501) and Sredzki (US 2007/0122279) disclose a wave energy converter installed in tidal zones.
Salehpoor (US 2013/0069369), Burton (US 2012/0032444), Ahdoot (US 2008/0260548) disclose using bevel gears.
Aguirre (US 2002/0195823) disclose at least one paddle wheel, a flywheel, bevel gears, and a generator.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charles Reid Jr./             Primary Examiner, Art Unit 2832